Citation Nr: 1526747	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-41 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, claimed as sarcoidosis and tuberculosis.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran had active service from December 1976 to December 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The claim of service connection for a respiratory condition was adjudicated by the agency of original jurisdiction (AOJ) as a petition to reopen a prior claim.  Consistent with this characterization, the claims file shows that prior claims were filed, first in August 2006.  Rating decisions adjudicating those claims were issued in June 2007, August 2007, and April 2009.  A close inspection of the record now reveals that the original claim must be reconsidered pursuant to 38 C.F.R. § 3.156(b) in light of additional records received.  These records, including VA treatment records from July 2008 and private treatment records, were either constructively or physically associated with the claims file prior to the expiration of the appeal period following each these rating decisions.  Accordingly, reconsideration of the original claim is warranted pursuant to 38 C.F.R. § 3.156(b) (2014).  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The January 2010 rating decision remains on appeal as that is the rating decision from which the instant appeal arises.  

The issue of service connection for a respiratory condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The most probative evidence of record, particularly an October 2009 VA examiner's opinion, makes it unlikely that the Veteran's current left knee condition is a result of injuries resulting from parachute jumps during service.  


CONCLUSION OF LAW

The criteria to establish service connection for a left knee condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in June 2009, which was sent prior to the January 2010 rating decision on appeal.  A case-specific notice is not required, and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  


1. Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claim being decided herein because his service treatment records have been obtained and appear to be complete.  Also, VA obtained the available VA treatment records indicated as potentially relevant.  

The Veteran underwent a VA examination in October 2009.  In statements submitted in September 2010, the Veteran raised several specific arguments regarding the adequacy of this VA examination.  The Board agrees that the VA examiner's report is not a picture perfect model of clarity.  Nonetheless, as explained in greater detail herein below, this examination is sufficient to resolve the appeal as the VA examiner considered all relevant information and adequately informed the Board's judgment on those complex medical matters raised in this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002).  

Moreover, after carefully considering the Veteran's own arguments, the Board must find that any errors made by the VA examiner are immaterial or nonconsequential.  For instance, the Veteran argued that the date of the examination was October 31, instead of November 23.  The Board notes that the examination report correctly notates October 31 as the date of the examination; November 23 is simply listed as the date the report was printed out for inclusion in the claims file.  

The Veteran also explained that the VA examiner was very rude and, contrary to the report, he did everything the examiner told him to do, and the examiner completed the examination.  Also, he informed the VA examiner that his knee did  impact his daily activities (whereas the VA examiner marked it did not).  He also stated that "[t]he examiner was untrue when he stated to you that I hurt my knee parachuting in 1980, when I know I was not on jump status in 1980."  He feels the VA examiner mixed him up with another Veteran.  

The Board has no way of confirming how the VA examiner behaved during the examination or whether he might have mixed up the Veteran with a different Veteran on some portions of the examination.  Certainly, such a demeanor and conflation by the VA would be regrettable.  However, this does not appear to have materially influenced the VA examiner's opinion, which accurately focused on the nature of the parachuting injuries during service.  The current severity of the Veteran's symptoms, including how they affect him in daily life, does not appear to have been consequential to the VA examiner's opinion.  

With regard to his assertion that the VA examiner inaccurately noted a history of knee injuries in 1980, the Veteran is correct.  According to the VA examination report, this is what the Veteran told the examiner.  Even assuming that this is not what the Veteran informed the VA examiner, the VA examiner's reliance on the wrong year appears nonconsequential because the essential fact at issue concerns the nature of the parachute injuries during service and not the exact date of those injuries.  

Accordingly, the Board can find no basis to remand for a new VA examination on the basis of those reasons the Veteran set forth in September 2010.  

Overall, for the above reasons, the Board finds the duties to notify and assist have been met, and it may consider the merits of this appeal at this time. 

II.  Analysis

The Veteran seeks service connection for a left knee condition.  He maintains that this is a result of repeated trauma to the knee as a result of parachute jumping during service.  

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

Regardless of the theory of entitlement pursued, a Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker, 708 F.3d at 1334.  In deciding whether the Veteran has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

B.  Discussion

After consideration of all assembled information, the Board must find that the weight of the evidence is against a grant of service connection for a left knee condition.  

(1) Existence of a Present Disability

The Veteran is currently diagnosed with a left knee condition.  This was established at VA in March 2010, when a diagnosis of degenerative joint disease (DJD) was made.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.  See Walker, 708 F.3d at 1337.

(2) In-Service Incurrence or Aggravation of a Disease or Injury

Next, the evidence of record establishes that the Veteran experienced left knee symptomatology during service.  

This evidence includes his service treatment records (STRs), which first show complaints of left knee pain in August 1977.  At that time, he complained of pain in the left knee since May 1977.  An initial impression was ligament strain, but this was then updated to meniscal bursitis at insertion of lateral hamstring tendon.  He had follow-up in August 1977, at which time a finding of "mild strain" was made.  He was also diagnosed with contusions in December 1978, after seeking treatment for being struck in the lateral aspect of the left knee the day prior.  

In addition to the STRs, the Veteran has submitted testimonial statements in support of this appeal.  For instance, he wrote in September 2010 that he hurt his knee "many times" while on jump status, but did not always report it because he was "trying to be hard core."  

This evidence, including the competent and credible statements from the Veteran, establishes that he had symptomatology involving the left knee during service.  Therefore, the second requirement to establish service connection, an in-service incurrence or aggravation of a disease or injury, is met.  See Walker, 708 F.3d at 1337.

(3) Nexus

With consideration of the above findings, the central remaining question before the Board concerns whether a causal relationship ("nexus") exists between the current left knee condition and the symptoms shown during service.  See Walker, 708 F.3d 1331.

As a threshold matter, the Board will note that the current diagnosis in the left knee is reasonably consistent with "arthritis," which is a chronic disease listed in 3.309(a).  However, this condition was not established during service as chronic, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).  To the contrary, as explained immediately above, the Veteran had injuries in-service, but a diagnosis of arthritis was not made.  Furthermore, the Veteran was offered, but declined, a medical examination at his separation from service.  As such, there is no evidentiary foundation supporting a finding of chronicity during service.  

With regard to whether the current left knee condition may nonetheless have been incurred during service, the Board must also find that the evidentiary record currently makes such a relationship unlikely.  

To address this question, the Veteran underwent a VA examination in October 2009.  This VA examiner found that it is less likely than not that the current left knee condition is a result of service.  

The Board can identify no basis to call into question this VA examiner's opinion.  The VA examiner based his opinion on the relevant information, including documented injuries during service in August 1977 and 1978.  The Board notes that this VA examiner also conducted a clinical examination and reviewed X-rays, which were taken the same day.  The X-rays were "normal."  In this regard, the Board is aware that the Veteran's primary doctor ordered an MRI five months later, in April 2010, which showed some positive findings.  This does not appear to materially undermine the factual basis for the VA examiner's assessment, however, as it is solely within the province of medical experts, such as the VA examiner, to determine which tests and studies to conduct.  The Board must presume this VA examiner's competence to make such determinations as there is nothing from the face of the examination reports itself that prevents the presumption of competence from attaching.  See Wise v. Shinseki¸ 26 Vet. App. 517 (2014).  Therefore, the Board must conclude that the VA examiner found any further studies unnecessary.  See, e.g., Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  For these reasons, the Board must find that the VA examiner had an adequate factual foundation underpinning his conclusion.  

The VA examiner also identified the reasons justifying his opinion.  He explained that the in-service injuries were "acute" and "minor" without leading to any chronic conditions during service.  The VA examiner's rationale, to this extent, is brief and somewhat conclusory.  However, when reading this opinion overall, it appears that the VA examiner is reasoning that if the injuries during service were of sufficient severity to result in a chronic condition, such would have been first documented in some manner during service.  The VA examiner did not explicitly lay out this reasoning.  Nonetheless, such explication is not necessary where the rationale is apparent from the statements given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  As such, the VA examiner's reasoning, albeit brief, sufficiently informs the Board of the medical expert's judgment on the central medical question in this case, plus the examiner's essential rationale for the opinion. See Monzingo, 26 Vet. App. at 105-06; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).    

The Veteran himself has given his own opinion indicating that the left knee condition is a result of service, including on the basis of a continuity of symptoms after service.  For instance, during treatment at VA in March 2010, the Veteran reported exacerbations of pain "off and on" since the injury in 1977.  Likewise, in his May 2009 claim, he wrote that he injured his knee "while on jump status" during service, and his condition "is the cause and effect of jump[s] on a daily basis."   

There is no evidence existing between the time of his injuries during service and when he filed his claim in May 2009 affirmatively indicating either way whether such symptomatology existed during the intervening time period.  Even assuming that such symptomatology existed, the Veteran has not established any degree of expertise in medical matters.  Therefore, he must be considered a lay person.  In this regard, it is commonly understood that traumatic injury may result in long-term complications, such as arthritis.  

However, it is a complex medical question outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case, especially as it requires consideration of the relative severity of the injuries during service, the succeeding time interval, and the nature of the current condition.  As such, the Veteran's own opinion does not establish a competent basis for increasing the likelihood of a nexus to service in this case, including on the basis of a continuity of symptomatology.  See Fountain v. McDonald, --- Vet. App. ----, 2015 WL 510609 (Vet. App. 2015).  

In fact, the October 2009 VA examiner's opinion, who is considered a medical expert in this case, establishes that such a relationship is unlikely, including on the basis of a continuity of symptomatology.  Stated differently, the evidence does not affirmatively establish the etiology of the Veteran's current left knee condition, including what caused the "off and on" symptoms over the years.  However, the October 2009 VA examiner's opinion demonstrates that such a positive relationship between the injuries during service and the post-service symptomatology is unlikely.  There is no requirement that an examiner (or the evidence more generally) establish the specific etiology of a medical condition.  See, e.g., Jones v. Shinseki, 23 Vet. App. 388, 391 (2010).  

Because the October 2009 VA examiner's opinion, which is considered the most probative evidence of record on this question, establishes that a nexus to service is unlikely, the Board must conclude that the evidentiary record is not in equipoise on the nexus question.  Because the evidence is not in equipoise in showing a nexus to service, which is the material issue of fact in dispute in this appeal, the appeal must be denied.  Reasonable doubt has been resolved in favor of the Veteran where possible.   See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for a left knee disability is denied.  


REMAND

Respiratory Disability

A VA examination is needed to address all the complex medical question raised by the claim of service connection for a respiratory disability.  

By way of background, the Board notes that the Veteran is diagnosed with sarcoidosis.  This diagnosis was established in February 2005 after an extensive work-up of the chest, including an X-ray.  The Veteran maintains that this condition has existed since service, when he self-treated for respiratory symptoms he thought were a cold or virus.  

Of potential significance, the claims file shows that he underwent a VA examination for an unrelated condition in March 1982, which was approximately one year and three months after his service separation.  That VA examination included a chest X-ray, which documented a finding of "left hilar shadow [that] is slight prominent[.]"  During the course of his more recent work-up, which led to the diagnosis of sarcoidosis, a February 2004 chest X-ray showed "a left perihilar infiltrate with an ill-defined left hilum[.]"  

Because no VA examination has been conducted, the Board will ask that the VA examiner on remand address whether or not these two findings are materially similar.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to address the claimed respiratory disorder.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address the following question:

Is it at least as likely as not (i.e., at least equally probable) that a respiratory disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?

In answering this question, the VA examiner is asked to address whether chest X-ray findings in March 1982 represented an early manifestation of the condition eventually confirmed in February 2005.  

The examiner is also asked to address the Veteran's theory that his cold and flu symptoms during service, which he self-treated, represented an early, undiagnosed manifestation of the condition.  

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing all action set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


